Kenneth H. Holcombe, Esq. Village Attorney, Dannemora
You have asked whether school crossing guards hired by a village may exercise their functions on a State highway.
Authorities of a city, town, village, county police department or police district may appoint school crossing guards "to aid in protecting school children going to and from school" and for such purposes these guards have the "power to control vehicular traffic within such municipality" (General Municipal Law, § 208-a). This provision has been construed to empower school crossing guards to regulate traffic (People vJennings, 75 Misc.2d 408 [Village Ct of Millerton, 1973]). It seems clear that section 208-a authorizes village authorities to appoint school crossing guards to regulate traffic within the village. This authority by its plain language extends to any highway within the village where guards are needed to protect school children going to and from school.
We conclude that a village may appoint school crossing guards with authority to regulate traffic on a State highway to protect school children going to and from school.